If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


PRENG DEDA,                                                          UNPUBLISHED
                                                                     June 9, 2022
               Plaintiff-Appellant,

v                                                                    No. 356864
                                                                     Macomb Circuit Court
LOUIS JOSEPH WINTERS,                                                LC No. 2019-002039-NI

               Defendant-Appellee,

and

JOHN DOE and FARMERS INSURANCE
EXCHANGE,

               Defendants.


Before: CAMERON, P.J., and O’BRIEN and SWARTZLE, JJ.

PER CURIAM.

        Plaintiff Preng Deda appeals as of right the trial court’s March 24, 2021 order, which
dismissed plaintiff’s claim against defendant Farmers Insurance Exchange (Farmers). On appeal,
plaintiff challenges the trial court’s September 23, 2020 order, which granted summary disposition
in favor of defendant, Louis Joseph Winters. We reverse and remand for further proceedings
consistent with this opinion.

                                       I. BACKGROUND

        This case arises from a motor vehicle accident that occurred in the early morning hours
while plaintiff and Winters were traveling on the eastbound side of I-696, which has four lanes.
According to plaintiff, he was driving in the “second [lane] from the left” when he saw a police
cruiser turn its lights on and begin traveling west down the eastbound side of I-696. Plaintiff noted
that the police cruiser traveled on the right shoulder of the expressway. Plaintiff explained that he
and the vehicles in front of him began to slow down. Plaintiff was then hit from behind, which




                                                -1-
forced his vehicle into “the leftmost lane. . . .” Plaintiff’s vehicle was then rear-ended by a second
vehicle.

        One of the vehicles that hit plaintiff was being driven by Winters, who indicated after the
accident that traffic had unexpectedly slowed as a result of “a police chase going westbound on
the eastbound side of the freeway.” According to Winters, he was unable to avoid rear-ending
plaintiff’s vehicle, which he acknowledged was traveling in the same lane as Winters’s vehicle
before the accident.

        Plaintiff was allegedly injured in the accident. He filed suit against Farmers, an unknown
defendant, and Winters. Plaintiff claimed that Winters’s negligence had caused his injuries.
Winters denied liability, and discovery commenced. During a deposition that occurred three years
after the accident, Winters testified that he rear-ended plaintiff’s vehicle after the vehicle suddenly
and unexpectedly veered into Winters’s lane and braked.

        Winters moved for summary disposition under MCR 2.116(C)(10) (no genuine issue of
material fact), arguing that he was absolved of liability for the accident because the police chase
resulted in plaintiff swerving into Winters’s lane, which created a sudden emergency. Winters
argued that it was impossible for Winters to predict that the police chase would cause plaintiff to
swerve into Winters’s lane and suddenly brake. Plaintiff denied that there was any police chase
or that he swerved into Winters’s lane, and he asserted that a genuine issue of material fact existed
regarding the cause of the accident and whether there was a sudden emergency.

        The trial court granted Winters’s motion in a September 23, 2020 opinion and order. In its
opinion granting summary disposition in favor of Winters, the trial court concluded that no genuine
issue of material fact existed regarding whether there was a sudden emergency even though the
evidence conflicted. The trial court dismissed plaintiff’s claims against Winters and later entered
a stipulated order of dismissal as to plaintiff’s claims against Farmers. This appeal followed.

                               II. JURISDICTIONAL CHALLENGE

       At the outset, we must address Winters’s argument that this Court lacks jurisdiction to
decide this appeal because the March 24, 2021 order did not “aggrieve” plaintiff. We conclude
that Winters’s argument is without merit.

        This Court reviews de novo whether it has jurisdiction. Chen v Wayne State Univ, 284
Mich App 172, 191; 771 NW2d 820 (2009). MCR 7.203(A)(2) provides that this Court “has
jurisdiction of an appeal of right filed by an aggrieved party from” “[a] judgment or order of a
court or tribunal from which appeal of right to the Court of Appeals has been established by law
or court rule.” (Emphasis added.) “An aggrieved party is not one who is merely disappointed over
a certain result. Rather, . . . a litigant must have suffered a concrete and particularized injury. . . .”
Federated Ins Co v Oakland Co Rd Comm, 475 Mich 286, 291; 715 NW2d 846 (2006) (footnote
omitted). “[A] litigant on appeal must demonstrate an injury arising from . . . the actions of the
trial court . . . rather than an injury arising from the underlying facts of the case.” Id. at 292




                                                   -2-
(citations omitted; emphasis added). As stated in Grace Petroleum Corp v Pub Serv Comm, 178
Mich App 309, 312-313; 443 NW2d 790 (1989):

               An appeal can only be taken by parties who are affected by the judgment
        appealed from. There must be some substantial rights of the parties which the
        judgment would prejudice. A party is aggrieved by a judgment or order when it
        operates on his rights and property or bears directly on his interest. To be
        aggrieved, one must have some interest of a pecuniary nature in the outcome of the
        case, and not a mere possibility arising from some unknown and future
        contingency. [Citations omitted; emphasis added.]

        In this case, plaintiff filed suit against Winters, alleging that he was liable for plaintiff’s
injuries as a result of his negligent conduct. The trial court granted summary disposition in favor
of Winters, thereby resulting in the dismissal of plaintiff’s claims against Winters. Because
plaintiff has a pecuniary interest in the outcome on appeal, we conclude that plaintiff is an
aggrieved party with regard to the September 23, 2020 order.

        Although plaintiff appeals as of right from the March 24, 2021 stipulated order of
dismissal, plaintiff does not challenge the March 24, 2021 order. Rather, the March 24, 2021 order
was “the first . . . order that dispose[d] of all the claims and adjudicate[d] the rights and liabilities
of all the parties. . . .” MCR 7.202(6)(a)(i). On appeal, plaintiff challenges the trial court’s
September 23, 2020 order granting summary disposition in favor of Winters. Importantly,
“[w]here a party has claimed an appeal from a final order, the party is free to raise on appeal issues
related to other orders in the case.” Bonner v Chicago Title Ins Co, 194 Mich App 462, 472; 487
NW2d 807 (1992). Thus, Winters’s jurisdictional argument fails.

                                  III. SUMMARY DISPOSITION

                                   A. STANDARD OF REVIEW

       A trial court’s decision regarding a motion for summary disposition is reviewed de novo.
Glasker-Davis v Auvenshine, 333 Mich App 222, 229; 964 NW2d 809 (2020).

                A motion under MCR 2.116(C)(10) . . . tests the factual sufficiency of a
        claim. When considering such a motion, a trial court must consider all evidence
        submitted by the parties in the light most favorable to the party opposing the
        motion. A motion under MCR 2.116(C)(10) may only be granted when there is no
        genuine issue of material fact. A genuine issue of material fact exists when the
        record leaves open an issue upon which reasonable minds might differ. [El-Khalil
        v Oakwood Healthcare, Inc, 504 Mich 152, 160; 934 NW2d 665 (2019) (quotation
        marks, citations, and emphasis omitted).]

        “[A] trial court is not permitted to assess credibility, weigh the evidence, or resolve factual
disputes, and if material evidence conflicts, it is not appropriate to grant a motion for summary
disposition under MCR 2.116(C)(10).” Pioneer State Mut Ins Co v Dells, 301 Mich App 368, 377;
836 NW2d 257 (2013).




                                                  -3-
                                         B. ANALYSIS

         On appeal, plaintiff generally contests the trial court’s determination that Winters was
entitled to summary disposition on the basis of the sudden-emergency doctrine. We conclude that
the trial court erred by granting summary disposition in favor of Winters.

       “To establish a prima facie case of negligence, a plaintiff must prove four elements: (1) a
duty owed by the defendant to the plaintiff, (2) a breach of that duty, (3) causation, and
(4) damages.” Case v Consumers Power Co, 463 Mich 1, 6; 615 NW2d 17 (2000) (footnote
omitted).

       In this case, Winters argued that he was absolved of liability because the sudden-
emergency doctrine applied. This Court has previously observed that “[t]he sudden-emergency
doctrine is a judicially created principle,” pursuant to which

       [o]ne who suddenly finds himself in a place of danger, and is required to act without
       time to consider the best means that may be adopted to avoid the impending danger
       is not guilty of negligence if he fails to adopt what subsequently and upon reflection
       may appear to have been a better method, unless the emergency in which he finds
       himself is brought about by his own negligence. [Vsetula v Whitmyer, 187 Mich
       App 675, 680-681; 468 NW2d 53 (1991) (quotation marks and citation omitted).]

        “The sudden-emergency doctrine applies when a collision is shown to have occurred as the
result of a sudden emergency not of the defendants’ own making.” White v Taylor Distrib Co, Inc,
482 Mich 136, 139-140; 753 NW2d 591 (2008) (quotation marks and citation omitted). “To come
within the purview of this rule the circumstances attending the accident must present a situation
that is unusual or unsuspected.” Vander Laan v Miedema, 385 Mich 226, 232; 188 NW2d 564
(1971) (quotation marks and citations omitted). “The term ‘unusual’ is employed here in the sense
that the factual background of the case varies from the everyday traffic routine confronting the
motorist. Such an event is typically associated with a phenomenon of nature.” Id. “To come
within the narrow confines of the emergency doctrine as ‘unsuspected’ it is essential that the
potential peril had not been in clearview for any significant length of time, and was totally
unexpected.” Id.

        Importantly, the sudden-emergency doctrine is not an affirmative defense. Szymborski v
Slatina, 386 Mich 339, 341; 192 NW2d 213 (1971). “In actuality, the doctrine of ‘sudden
emergency’ is nothing but a logical extension of the ‘reasonably prudent person’ rule. Baker v Alt,
374 Mich 492, 496; 132 NW2d 614 (1965). “[T]he test to be applied is what that hypothetical,
reasonbly [sic] prudent person would have done under all the circumstances of the accident,
whatever they were.” Id. “A sudden emergency is simply one of the circumstances to be
considered in determining whether an act or conduct was negligent.” Woiknoris v Woirol, 70 Mich
App 237, 240-241; 245 NW2d 579 (1976). Our Supreme Court has further explained:

              The standard of care required of one suddenly confronted with an
       emergency is a question frequently presented for consideration. . . . The degree of
       care required in such situations, however, does not vary merely because of the
       existence of the unusual circumstances. The standard is neither higher nor lower,



                                                -4-
       the inquiry remaining the same as to whether the one sought to be charged with
       negligence acted as a reasonably prudent man would act under the same or similar
       circumstances. [Triestram v Way, 286 Mich 13, 17; 281 NW 420 (1938).]

        “Ordinarily, it is for the jury to determine whether a defendant’s conduct fell below the
general standard of care.” Case, 463 Mich at 7. “It is their province to note the special
circumstances and surroundings of each particular case, and then say whether the conduct of the
parties in that case was such as would be expected of reasonable, prudent men, under a similar
state of affairs.” Id. at 10 (quotation marks and citation omitted).

        We conclude that material evidence conflicts concerning the purported sudden emergency.
According to plaintiff, he was driving in the “second [lane] from the left” when he saw a police
cruiser “turn[ ] around,” turn its lights on, and begin traveling westbound on the eastbound side
of I-696. Plaintiff noted that the police cruiser was traveling on the right shoulder of the
expressway. Plaintiff explained that he and the vehicles in front of him began to slow down.
Plaintiff stated he was hit from behind “by someone who was going fast,” which forced his vehicle
into “the leftmost lane. . . .” Plaintiff’s vehicle was then rear ended by a second vehicle. Plaintiff
did not provide descriptions of the vehicles that hit him, thereby making it unclear if Winters was
driving the first or the second vehicle.

        Winters indicated during a recorded statement that was taken shortly after the accident that
he was driving eastbound on I-696 in the third lane from the right. After he maneuvered his vehicle
“around a big curve,” he saw “there was a police chase going westbound on the eastbound side of
the freeway.” According to Winters, “everyone just slammed on their brakes to try to avoid it.”
Winters indicated that he “hit [his] brakes really hard,” but his vehicle “just didn’t stop.” Winters
indicated that he was not sure “if one of [the] brake lines broke or what happened. . . .” Winters
indicated that he attempted to “swerve” to the left, but was unable to avoid plaintiff’s vehicle.
Winters rear ended plaintiff’s vehicle.

        However, during a July 2020 deposition, Winters changed his version of the events and
essentially indicated that plaintiff had caused the accident. Specifically, Winters testified that he
saw multiple police cruisers enter the highway from the exit ramp and begin to travel west. At
that time, Winters “was in the lane next to the farthest right lane.” Several police cruisers used
the lane on Winters’s right to pass Winters. Winters testified that plaintiff was in the lane
immediately to his left. When asked what he did in response to seeing the police cruisers, Winters
responded, “I didn’t have a chance to do anything because the Plaintiff got right in front of me and
slammed on [his] brakes.” Winters rear-ended plaintiff’s vehicle. Winters indicated that plaintiff
was not in danger of being in contact with the police cruisers when he pulled in front of Winters
because plaintiff was on Winters’s left side. According to Winters, he did not try to swerve to
avoid plaintiff’s vehicle. Instead, he unsuccessfully attempted to avoid the collision by hitting his
brakes. Winters denied that he ever indicated that the brakes on his vehicle did not work.

        A question of fact exists as to whether plaintiff and Winters were traveling in the same lane
before the collision occurred, and the question of fact is material to the outcome of this case. The
location of the vehicles in the time leading up to the accident is important because, as already
stated, “[t]o come within the narrow confines of the emergency doctrine as ‘unsuspected’ it is
essential that the potential peril had not been in clearview for any significant length of time, and


                                                 -5-
was totally unexpected.” Vander Laan, 385 Mich at 232. If the trier of fact believes the version
of events contained in Winters’s recorded statement and concludes that Winters’s vehicle was the
vehicle that plaintiff described as “going fast,” the trier of fact could conclude that the emergency
was not “totally unexpected” because Winters had sufficient time to observe the potential peril,
i.e., the slowing traffic, but did not react in a prudent manner. Importantly, Winters’s testimony
supports that “[i]t was . . . [a] [n]ice, clear night,” thereby supporting that Winters’s vision was not
obstructed by “a phenomenon of nature.” See id. A rational trier of fact could also find that
slowing traffic, regardless of the reason, is a common occurrence that motorists face and is
therefore not unusual. On the other hand, if the trier of fact finds that plaintiff’s vehicle
unexpectedly veered into Winters’s lane and that Winters did not have time to avoid the collision,
the sudden-emergency doctrine may apply. Furthermore, the trier of fact could conclude that a
sudden emergency existed because police cruisers were traveling westbound on the eastbound side
of I-696 in the time leading up to the collision. Because material questions of fact exist, the trial
court erred by granting summary disposition in favor of Winters.

        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.



                                                               /s/ Thomas C. Cameron
                                                               /s/ Colleen A. O’Brien
                                                               /s/ Brock A. Swartzle




                                                  -6-